 1 MCGREGOR W. SCOTT
   United States Attorney
 2 TIMOTHY H. DELGADO
   Assistant United States Attorney
 3 501 I Street, Suite 10-100
   Sacramento, CA 95814
 4 Telephone: (916) 554-2700
   Facsimile: (916) 554-2900
 5

 6 Attorneys for Plaintiff
   United States of America
 7

 8                               IN THE UNITED STATES DISTRICT COURT

 9                                    EASTERN DISTRICT OF CALIFORNIA

10

11   UNITED STATES OF AMERICA,                            CASE NO. 2:18-mj-0221-KJN

12                                 Plaintiff,             ORDER EXTENDING TIME FOR PRELIMINARY
                                                          HEARING UNDER RULE 5.1(d) AND
13                          v.                            EXCLUSION OF TIME

14   JOHNNIE EARL ROSS,                                   Date: November 21, 2018
                                                          Time: 2:00 p.m.
15                                Defendant.              Judge: Hon. Carolyn K. Delaney

16

17          The Court has considered the parties’ Stipulation for Extension of Time for Preliminary Hearing

18 under Rule 5.1(d) and Exclusion of Time, filed November 9, 2018. The Court finds that the Stipulation,

19 which the Court incorporates by reference into this Order, establishes good cause for an extension of

20 time for the preliminary hearing date to November 30, 2018, under Rule 5.1(d) of the Federal Rules of

21 Criminal Procedure.

22          Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that the interests

23 of justice served by granting this continuance outweigh the best interests of the public and the defendant

24 in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds that the extension of time would not

25 adversely affect the public interest in the prompt disposition of criminal cases.

26 / / /

27 / / /

28 / / /


      [PROPOSED] FINDINGS AND ORDER                        1
 1         THEREFORE, FOR GOOD CAUSE SHOWN:

 2         1.      The date of the preliminary hearing is extended to November 30, 2018, at 2:00 p.m. The

 3 defendant shall appear before United States Magistrate Judge Kendall J. Newman in Courtroom 25 on

 4 that date and time.

 5         2.      The time between November 21, 2018, and November 30, 2018, shall be excluded from

 6 calculation of time under 18 U.S.C. § 3161(h)(7)(A) [Local Code T-4].

 7         SO ORDERED.

 8 Dated: November 14, 2018

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28


      [PROPOSED] FINDINGS AND ORDER                   2
